                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


LAWRENCE SPRUILL,

                  Plaintiff,

      v.                                          Case No. 17-cv-1808-pp

ERIC SPRUILL AND BETTY JOHNSON,

                  Defendant.


ORDER ADOPTING RECOMMENDATION (DKT. NO. 31), ORDERING CLERK
 OF COURTS TO DISPERSE FUNDS IN COURT REGISTRY CONSISTENT
       WITH TERMS OF SETTLEMENT, AND DISMISSING CASE


      Magistrate Judge David E. Jones conducted a mediation on October 3,

2018, and the parties agreed to resolve this case. Dkt. No. 31. Judge Jones

issued a report and recommendation on October 5, 2018, describing the terms

of the settlement and recommending that this court dismiss the case with

prejudice.

      Under Federal Rule of Civil Procedure 72(b), if a party does not object to

a magistrate judge’s report and recommendation, the district court (this court)

reviews the recommendation for clear error. Fed. R. Civ. P. 72(b); Johnson v.

Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted).

Because no party has filed an objection, the court must decide only whether

Judge Jones’s report and recommendation are clearly erroneous. The court

concludes that they are not.



                                        1
      The court ADOPTS the recommendation of the magistrate judge that this

court dismiss the case with prejudice. Dkt. No. 31.

      The court ORDERS the clerk of court to disperse the funds deposited in

the court registry consistent with the terms set forth in Judge Jones’s report

and recommendation. The initial $34,926.51 deposited with the court registry

has accrued interest. The clerk of court shall distribute 64.7% of the proceeds

to Betty Johnson and Eric Spruill, and 35.3% of the proceeds to Lawrence

Spruill. The parties have agreed that Betty Johnson will receive payment on

behalf of both her and Eric Spruill.

      The court ORDERS that this case is DISMISSED WITH PREJUDICE.

The clerk will enter judgment accordingly. This order and the judgment to

follow are final.

      Dated in Milwaukee, Wisconsin this 19th day of November, 2018.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         2
